DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2020 has been entered.

Response to Arguments

Applicants' arguments, filed December 8, 2020, have been fully considered but they are not deemed to be fully persuasive. In light of the amendments to the claims, new grounds of rejections are set forth below. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Applicants argue that Peyman does not affirmatively teach which layers are present or administration to a joint. Dua is referenced but is not formally part of the rejection and cited for the layers and does not cure the deficiencies.
These arguments are unpersuasive. That the layers present in the materials used in the applied prior art are not explicitly described does not patentably distinguish the material in the instant claims. Dua was cited to rebut previous arguments set forth by Applicant that certain layers were not present in the amnion of Peyman. The basement membrane can be removed in certain embodiments in Peyman but non-derivatized amnion that would necessarily comprise the epithelial layer is also disclosed.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP 2123). Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP 2123, emphasis added. Otherwise, Peyman and 
Applicants also argue that not all of the elements of the claims have been addressed and that the totality of the prior art teaches away from the claimed methods due to the unsupported, prophetic statements in Peyman.
These arguments are unpersuasive. The newly added limitations are addressed in the rejection as set forth below. That the prior art does not carry out a specific example does not mean that the prior art does not render obvious the instant claims. Prior art is presumed to be enabled and the generic statements of record do not establish that the person of ordinary skill in the art would not have had a reasonable expectation of success even if the prior art only contained prophetic examples.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 70, 77, 81 and 84 – 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peyman (US 2007/0031471) in view of Young et al. (US 2011/0307059), Thorne et al. (US 2009/0181092) and Sackier et al. (US 5,612,028).
Peyman discloses emulsions containing micron or submicron sized particles of amniotic membrane (whole document, e.g., abstract). At maturity the amniotic membrane is comprised of epithelial cells on a basement membrane that is then connected to a thin connective tissue membrane or mesenchymal layer by filamentous strands (¶ [0003]). In one embodiment, the basement membrane component of the amniotic membrane may be separated to prepare derivatized amniotic membranes (¶ 
Micronized chorion is not disclosed.
Young et al. discloses a construct for use in surgical repair of tendon, that comprises at least one layer of human amnion and chorion tissues (whole document, e.g., abstract). The methods can reduce inflammation, inhibit fibrosis, scarring, fibroblast proliferation and post-operative infection while also promoting smooth gliding of the tendon and healing (¶ [0003]). A generally cylindrical, C-shaped allograft can be prepared for ease of implantation over the tendon (¶ [0023]). By creating a cylindrical shape which mimics the size and characteristics of a human tendon from human allograft amnion and/or chorion membrane material that has the ability to reduce adhesions, scar formation while also reducing inflammation and risk of post-operative infection we have created a significant improvement over prior art (¶ [0067]). The materials for the constructs are obtained by procuring of the birth placenta from the 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate particles of both amnion and chorion in fine particulate form into the composition of Peyman that among other uses, can provide palliative and/or therapeutic effects such as reducing inflammation.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Young et al. also discloses that a material containing both the amnion and chorion can be used in a tissue repair method that among other effects can reduce inflammation and promote healing. The layered, C-shaped construct of Young et al. is well suited for the disclosed tendon repair application but not other locations where reduced inflammation would also be desirable. A particulate form as in Peyman would allow for use in other sites while maintaining the benefits of administration of amnion and chorion constructs such as those in Young et al. Use of the size reduction methods disclosed by Peyman on materials as in Young et al., particles that comprise amnion and particles that comprise amnion would be obtained. 
Injection into a joint, such as the joint capsule, wherein the joints comprise articular surfaces, of the fine particulate material is not disclosed.
Thorne et al. discloses methods for enhancing pain relief and accelerating repair of painful disruptions associated with damaged and/or degenerated synovial joints and spinal discs by injection of an effective amount of a biocompatible polymer and a plurality of cells into and/or around the damaged joints (whole document, e.g. abstract). 
Sackier et al. discloses the application of amniotic cells, in particular viable epithelial cells such as in the form of amniotic cells coated onto microspheres for clinical procedures including the treatment of diseased or damaged tissue such as joints denuded of cartilage, (whole document, e.g., abstract). The amnion is a single layer of cells that have the potential to develop into all the cells of the human body and completely lack expression of surface antigens responsible for mounting an immune reaction and therefore does not induce an immune response when transplanted into a foreign site (col 1, ln 17 – 35). Human amnion can be transplanted into various locations in animals such as the rabbit knee joint without inducing a major immune response and the amnion becomes incorporated into and part of the host tissue and induces healing such as of ruptured tendons when, for example, there is direct implantation of the tissue into the treatment site (col 7, ln 34 – 53). The amniotic cells or tissues can be used directly or after application to an intermediate materials (col 8, ln 62 – 67). With conditions such as arthritis or inflammation of a joint, the causative disease process can 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to use the materials as in Peyman and Young et al. for injection into a joint such as a knee for the treatment of inflammation associated with a condition such as arthritis.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Peyman discloses that fine particulate of amnion can reduce inflammation and is a cytocompatible material that will not induce an inflammatory or immune response and thus is suitable matrix material as disclosed in Thorne et al. that can be injected into joints. The material of Thorne et al. can be just the basement membrane and Sackier et al. discloses that epithelial cells can also be used to prepare a material for injection into damaged areas such as joints or tendons that will become incorporated into the host tissue to aid in repairing damaged joints that mimic what occurs in arthritis.

Claim 76 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peyman, Young et al., Thorne et al. and Sackier et al. as applied to claims 70, 77, 81 and 84 – 86 above, and further in view of Dua et al. (US 2008/0193554).
Peyman, Young et al., Thorne et al. and Sackier et al. are discussed above.
Removal of the intermediate layer is not specifically disclosed.

It would have been obvious to the person of ordinary skill in the art at the time the invention was made to remove the intermediate layer from the placenta prior to micronization and injection into a knee or joint of a subject.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Dua et al. discloses that irreproducibility and inconsistent results have been observed with the fetal membrane materials but removal of the spongy layer can improve this issue. The person of ordinary skill in the art would reasonably expect that removal of this layer will varying levels of growth factors as disclosed by Dua to improve the variability of the outcome of treatment, such as injection to treat inflammation, to improve when placenta lacking the intermediate layer is used.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Applicants note the arguments set forth above and none of the cited patents teach retention of the epithelial layer of the amnion. Reconsideration and withdrawal of the rejections in light of the arguments are claim amendments is requested.
These arguments are unpersuasive. The rejections below render obvious the amended claims for the reasons set forth below.

Claims 70, 76, 77, 81 and 84 – 86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 10 – 17 and 33 - 35 of copending Application No. 13/647,308 in view of Peyman (US 2007/0031471), Thorne et al. (US 2009/0181092) and Sackier et al. (US 5,612,028) optionally in view of Dua et al. (US 2008/0193554). 
The compositions of US’308 are micronized particles of amnion and chorion, which read on the presently claimed particles. The compositions can contain amnion and/or chorion and retain the fibroblast layer and the epithelial layer has not been 2111.03). 
The injection of a hydrated form such as in pharmaceutically acceptable carrier such as water for the treatment of inflammation is not claimed.
Peyman, Thorne et al. and Sackier et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to use the particles of US’308 in hydrated state such as in injectable solution with an aqueous carrier for the treatment of inflammation such as in the joint of a subject. Peyman discloses the preparation of fine particulates of amniotic membrane retains therapeutic effects such as reducing inflammation and the formulation can be injected and thus a person of ordinary skill in the art would reasonably expect that the particles of US’308 would treat inflammation in a subject. As taught by Thorne et al. and Sackier et al., arthritic joints can suffer from inflammation. As the claimed materials can be used to reduce inflammation and will aid in repair of tissue of damaged joints, the person of ordinary skill in the art would be motivated to administer such particles to joints such as the joint capsule or the articular surface to treat inflammation that can occur in arthritic joints.
Removal of the intermediate layer is not specifically disclosed.
Dua et al. is discussed above. 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to remove the intermediate layer from the placenta prior to production of the particles as in US’308.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected .
This is a provisional nonstatutory double patenting rejection.

Claims 70, 76, 77, 81 and 84 – 86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 71 and 73 - 70 of copending Application No. 13/963,984 in view of Peyman (US 2007/0031471), Young et al. (US 2011/0307059), Thorne et al. (US 2009/0181092) and Sackier et al. (US 5,612,028). 
The claims of US’984 recites pharmaceutical formulations of micronized placental tissue laminates that lack an intermediate layer but do contain part of an epithelial layer with overlapping particle sizes. Methods that use this composition for various purposes are also claimed.
Injection of the composition for the treatment of inflammation is not claimed.
Peyman, Young et al., Thorne et al. and Sackier et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to inject the composition of US’984 for the treatment of inflammation such as in the joint of a subject. Peyman discloses the preparation of fine particulates of amniotic membrane retains therapeutic effects such as reducing  As taught by Thorne et al. and Sackier et al., arthritic joints can suffer from inflammation. As the claimed materials can be used to reduce inflammation and will aid in repair of tissue of damaged joints, the person of ordinary skill in the art would be motivated to administer such particles to joints such as the joint capsule or the articular surface to treat inflammation that can occur in arthritic joints.
This is a provisional nonstatutory double patenting rejection.

Claims 70, 76, 77, 81 and 84 – 86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 15, 17, 18 and 20 of copending Application No. 14/285,563 in view of Peyman (US 2007/0031471), Young et al. (US 2011/0307059), Thorne et al. (US 2009/0181092) and Sackier et al. (US 5,612,028). 
The claims of US’563 are drawn to a composition comprising previously re-hydrated micronized (same or overlapping particle size ranges) laminate of amnion and chorion having the intermediate (spongy) layer removed but containing an intact epithelia that can also comprise a biologically compatible excipient and suitable for use as an injectable formulation. The compositions are in the re-hydrated form due to the presence of an aqueous composition in US'563.

Peyman, Young et al., Thorne et al. and Sackier et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to inject the composition of US’563 for the treatment of inflammation such as in the joint of a subject. Peyman discloses the preparation of fine particulates of amniotic membrane retains therapeutic effects such as reducing inflammation and the formulation can be injected and thus a person of ordinary skill in the art would reasonably expect that the particles of US’563 would treat inflammation in a subject. As taught by Thorne et al. and Sackier et al., arthritic joints can suffer from inflammation. The amnion and chorion can be in the same particles or can be provided as separate particles as amnion particles can be provided as disclosed by Peyman and both layers can also be used as disclosed by Young et al. As the claimed materials can be used to reduce inflammation and will aid in repair of tissue of damaged joints, the person of ordinary skill in the art would be motivated to administer such particles to joints such as the joint capsule or the articular surface to treat inflammation that can occur in arthritic joints.
This is a provisional nonstatutory double patenting rejection.

Claims 70, 76, 77, 81 and 84 – 86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 13, 15 – 20, 30 – 32, 34 – 40 and 42 - 46 of copending Application No. 15/267,026 in view of Peyman (US 2007/0031471), Young et al. (US 2011/0307059), Thorne et al. (US 2009/0181092) and Sackier et al. (US 5,612,028) optionally in view of Dua et al. 

A micronized material or material that is in the hydrated form such as in pharmaceutically acceptable carrier such as water that is injected for the treatment of inflammation is not claimed.
Peyman, Young et al., Thorne et al. and Sackier et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to use the particles of US’026 in hydrated state such as in injectable solution with an aqueous carrier for the treatment of inflammation such as in the joint of a subject. Peyman discloses the preparation of fine particulates of amniotic membrane retains therapeutic effects such as reducing inflammation and the formulation can be injected and thus a person of ordinary skill in the art would reasonably expect that the particles of US’026 would treat inflammation in a subject. As taught by Thorne et al. and Sackier et al., arthritic joints can suffer from inflammation. The amnion and chorion can be in the same particles or can be provided as separate particles as amnion particles can be provided as disclosed by Peyman and both layers can also be used as disclosed by Young et al. As the claimed materials can be used to reduce inflammation and will aid in repair of tissue of damaged joints, the person of ordinary skill in the art would be motivated to administer such particles to joints such as 
Removal of the intermediate layer is not specifically disclosed.
Dua et al. is discussed above. 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to remove the intermediate layer from the placenta prior to production of the particles as in US’026.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Dua et al. discloses that irreproducibility and inconsistent results have been observed with the fetal membrane materials but removal of the spongy layer can improve this issue. The person of ordinary skill in the art would reasonably expect that removal of this layer will varying levels of growth factors as disclosed by Dua to improve the variability of the outcome of treatment, such as injection to treat inflammation, to improve when placenta lacking the intermediate layer is used.
This is a provisional nonstatutory double patenting rejection.

Claims 70, 76, 77, 81 and 84 – 86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66 - 83 of copending Application No. 16/161,191 in view of Peyman (US 2007/0031471), Young et al. (US 2011/0307059), Thorne et al. (US 2009/0181092) and Sackier et al. (US 5,612,028). 
The claims of US’191 recite micronized particles comprised of amnion and chorion, a substantially removed intermediate layer but an epithelial layer is present (claim 66) that can be 25 – 75 or 25 – 150 µm in size (claims 72 and 73). The particles 
Injection of the composition for the treatment of inflammation is not claimed.
Peyman, Young et al., Thorne et al. and Sackier et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to inject the composition of US’191 for the treatment of inflammation such as in the joint of a subject. Peyman discloses the preparation of fine particulates of amniotic membrane retains therapeutic effects such as reducing inflammation and the formulation can be injected and thus a person of ordinary skill in the art would reasonably expect that the particles of US’191 would treat inflammation in a subject. As taught by Thorne et al. and Sackier et al., arthritic joints can suffer from inflammation. As the claimed materials can be used to reduce inflammation and will aid in repair of tissue of damaged joints, the person of ordinary skill in the art would be motivated to administer such particles to joints such as the joint capsule or the articular surface to treat inflammation that can occur in arthritic joints.
This is a provisional nonstatutory double patenting rejection.

Claims 70, 76, 77, 81 and 84 – 86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66, 67, 69 – 77and 79 - 85 of copending Application No. 16/162,274 in view of Peyman (US 2007/0031471), Young et al. (US 2011/0307059), Thorne et al. (US 2009/0181092) and Sackier et al. (US 5,612,028). 

Injected for the treatment of inflammation is not claimed.
Peyman, Young et al., Thorne et al. and Sackier et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to use the particles of US’274 in hydrated state such as in injectable solution with an aqueous carrier for the treatment of inflammation such as in the joint of a subject. Peyman discloses the preparation of fine particulates of amniotic membrane retains therapeutic effects such as reducing inflammation and the formulation can be injected and thus a person of ordinary skill in the art would reasonably expect that the particles of US’274 would treat inflammation in a subject. As taught by Thorne et al. and Sackier et al., arthritic joints can suffer from inflammation. As the claimed materials can be used to reduce inflammation and will aid in repair of tissue of damaged joints, the person of ordinary skill in the art would be motivated to administer such particles to joints such as the joint capsule or the articular surface to treat inflammation that can occur in arthritic joints.
This is a provisional nonstatutory double patenting rejection.

Claims 70, 76, 77, 81 and 84 – 86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66 - 73 of copending Application No. 16/520,909 in view of Peyman (US 2007/0031471), Young et al. (US 2011/0307059), Thorne et al. (US 2009/0181092) and Sackier et al. (US 5,612,028). 
The claims of US’909 recite the use of micronized particles comprised of amnion and chorion whose intermediate layer has been substantially removed and comprises an epithelial layer for promoting wound healing associated with an orthopedic application (claim 66). Various size ranges are claimed, including 25 – 250 µm and 25 – 150 µm (claim 73). The particles can be dehydrated (claim 69) and can be an injectable composition (claim 70).
Injected for the treatment of inflammation is not claimed.
Peyman, Young et al., Thorne et al. and Sackier et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to use the particles of US’909 in hydrated state such as in injectable solution with an aqueous carrier for the treatment of inflammation such as in the joint of a subject. Peyman discloses the preparation of fine particulates of amniotic membrane retains therapeutic effects such as reducing inflammation and the formulation can be injected and thus a person of ordinary skill in the art would reasonably expect that the particles of US’909 would treat inflammation in a subject. As taught by Thorne et al. and Sackier et al., arthritic joints can suffer from inflammation. As the claimed materials can be used to reduce inflammation and will aid in repair of tissue of damaged joints, the person of ordinary skill in the art would be motivated to .
This is a provisional nonstatutory double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Nissa M Westerberg/Primary Examiner, Art Unit 1618